El Juez Asociado Se. JYLaoLeaby,
emitió la opinión del tribunal.
Se trata de un expediente formado por el notario de Eajardo, señor don José Celestino Schroder, para que por la Corte de Distrito de Humacao se hiciera á favor de Pedro Alcántara, hijo natural de Carmen Ramos, la de-claración de heredero abintestato de Aurel Vergé. Ese expediente fué elevado á la mencionada Corte por con-ducto del notario ya expresado y comprendía un acta levantada en 18 de septiembre de .1902, ante el notario Schroder, con arreglo al art. 3o. de la Ley Hipotecaria por Carmen Ramos liara conseguir la declaración de he-redero de Aurel Vergé en favor de un hijo natural, Pedro Alcántara, que según ella, había sido reconocido como tal por Aurel Vergé.
Unido á ese documento se acompañó un título escrito de un trozo de terreno de la propiedad de dicho Vergé situado en Vieques; se acompañó también la partida de defunción de dicho Vergé la que se dice haber ocurrido en San Claudio, isla de Guadalupe, el día 19 de febrero de 1889; se presentó además la partida de nacimiento del niño Pedro Alcántara que nacip el día 18 de octubre de 1882, en la que se declara estar reconocido como su hijo por el dicho Vergé. A la solicitud sobre declaratoria de heredero hizo oposición el fiscal, y la Corte, después de ha-berla considerado, resolvió sustancialmente lo siguiente: •
Que para determinar el carácter de hijo natural reco-nocido de una persona es de absoluta presieión que conste de una manera explícita y fehaciente el reconocimiento por parte del padre en forma que no deje lugar á duda sin cuyo especial requisito no es posible hacer aplicación de lo dispuesto en la ley de 16 de mayo de 1835 que reeo-*490noció á los hijos naturales legalmente reconocidos el de-recho de herederos abintestato de sus padres.
Se resolvió además que para que exista el reconocimien-to de una manera eficaz no hasta la simple anotación ó declaración hecha en una partida bautismal, citando el Tribunal las resoluciones del Tribunal Supremo de Es-paña con respecto á este punto de 16 de abril de 1864, 28 de jimio de 1864 y 18 de marzo de 1873. Por las. razones expuestas, la Corte se negó á declarar heredero de su padre Aurel Vergé al hijo natural, y desestimó, por. auto de 27 de marzo de 1903, la petición con las costas al pe-ticionario.
El abogado Tomás Bernar'dini de la Huerta, en repre-sentación de Carmen Ramos, interpuso apelación para ante este Tribunal la que fué presentada en esta corte el 12 de junio de 1903, compareciendo ante la misma don Juan Hernández López como abogado del apelante.
Después de varias dilaciones y providencias interlocuto-rias.dictadas en este caso, tuvo lugar la vista el día 2 del pasado mes. En la vista compareció el fiscal de este Tribunal é informó oralmente y por escrito. El abogado don. Juan Hernández López informó por escrito, pero no compareció el día de la vista. Después de hacer relación de los hechos el abogado de la apelante sostiene la pro-posición legal de que los hijos reconocidos como hijos naturales son herederos abintestato del padre de acuerdo con las prescripciones de la ley de 16 de mayo de 1835 aplicables á este caso. Este es el único punto citado por el abogado' de la apelante y que hace referencia á las le-yes que regulan este caso.
El fiscal de este Tribunal después de exponer amplia-mente los hechos del cáso hace referencia á la ley antes citada de 16 de mayo de 1835, Ley 11 de Toro, y á las de-cisiones, del Tribunal Supremo de España de 28 de junio de 1864 y 18 de .marzo, de 1873, procediendo después á-*491argumentar el caso, discutiendo las autoridades legales á que se lia lieclio referencia; admite que Pedro Alcánta-ra sería el heredero de Aurel Verge, á falta de otros here-deros capaces, si hubiera sido legahnente reconocido, y llama la atención al hecho de que la única prueba de reco-nocimiento presentada fué la partida de bautismo, la que no considera suficiente. El fiscal alega que la legislación anterior á la ley 11 de Toro.no prescribe de modo explíci-to la manera como ha de hacerse el reconocimiento de un hijo natural, si este reconocimiento debe ser tácito ó expreso; pero más tarde las resoluciones de los Tribuna-les hacen desaparecer estas dudas, estableciendo que dicho reconocimiento no necesita ser expreso y que puede probarse por cualquiera de los medios de prueba que la ley determina. El fiscal sostiene además que la circuns-tancia de que la finca que se dice de la propiedad del se-ñor Verge, segunda escritura que se acompaña á la solici-tud, no resulta identificada por las manifestaciones de los testigos que declararon, no debería tener influencia alguna en el resultado de este caso, toda vez que en él no se tíata sino de la condición de heredero que pueda tener el peticionario.
La Corte de Distrito tenía indudablemente jurisdicción para tramitar este expediente, toda vez que la isla de Vieques, en donde está situada la propiedad y donde reside el peticionario, se encuentra comprendida en. la jurisdicción territorial de aquella corte. El fiscal termi-na indicando al Tribunal que la sentencia dictada pol-la Corte de Distrito debe confirmarse.
Consideremos si la prueba de reconocimiento presen-tada del hijo ilegítimo por su padre intestato, es suficien-te. Esta prueba descansa toda en la partida de bautismo de Pedro Alcántara, documento autorizado solamente por el cura párroco de Vieques que administró el bau-tismo. Be consigna que Pedro Alcántara es hijo recono-*492eido dé Aurel Verge, pero no se expresa qüe éste Melera tal reconocimiento á. presencia del párroco, ni dicho pá-rroco certifica que ese reconocimiento hubiera sido hecho por Aurel Verge, ni hay testigo que así lo justifique asistiendo al acto del reconocimiento. En nuestra opi-nión la prueba de reconocimiento suministrada no es su-ficiente y no da derecho á Pedro Alcántara para que se le declare heredero abintestate de .Aurel Verge, propietario que fue de la finca descrita y que se halla situada en la isla de Vieques.
Sostiene esta opinión las referencias hechas por la cor-te inferior y por el fiscal de este tribunal, y las resolucio-nes citadas del Tribunal Supremo de España.
■ Entendemos, sin embargo, que la declaración de here-deros con arreglo al artículo 3o. de la Ley Hipotecaria sólo puede hacerse cuando los interesados hayan podido presentar al notario los documentos necesarios para ha-cer aquella declaración, sin que sean admisibles otras pruebas; pero cuando faltan documentos justificados de l'a calidad'de herederos, como sucede en el presente caso, y pudieran suministrarse otras pruebas para acreditar la filiación natural, no yernos inconveniente en que se acu-da al procedimiento que establece él capítulo 3o. de la Ley referentes á procedimientos legales especiales, -aprobada en 9 de marzo del corriente año.' Véase Leyes de 1905 p. 218.
.Por las razones expuestas, procede-se confirme Ja resolu-ción dictada por la Corte de Distrito de Hiunacao en 27 de marzo de 1903, con las costas á la parte apelante; sin perjuicio del derecho que asista á Pedro Alcántara para formular su pretensión en los términos proveídos por la ley referente á procedimientos legales especiales, apro-bada en -9 de marzo .del corriente año, arriba mencionada.
" O on firmada',-
*493Jueces concurrentes: Sres. Presidente Quiñones y-Asociados, Hernández, Figueras y Wolf.